McAdam, Oh. J.
The plaintiff sued to recover damages for the breach of a contract made on exchanging horses. The plaintiff gave a pair of bay horses valued at §500 for a' gray mare belonging to the defendant, put in the trade at $600, and the difference of $100 was paid by the plaintiff in cash. The plaintiff claimed that the defendant misrepresented the mare as sound, when it was lame and consequently unsound. The jury awarded the plaintiff §118, being made up in this way, §100 damages and $18.00 interest thereon.
The defendant insists that the verdict was the result of a compromise by the jury in order to arrive at an agreement, and cites cases to show that such verdicts should not be sustained. There is nothing in the record which proves how the jury arrived at their verdict, and it is very difficult at times to infer how they reach conclusions, particu.larly in horse cases. The evidence certainly justifies a "verdict for $118, and the fact „tihat the jury did not award *514more is a circumstance of which .the defendant cannot-complain, as he is not prejudiced by it.
We find no error which requires a new trial, and the judgment must, therefore, be affirmed, with costs.
Hyatt and Ehrlich, JJ., concur.